Citation Nr: 1814810	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  16-24 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for acute respiratory failure due to community-acquired pneumonia.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for blurred vision.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1946 to May 1949.  He passed away in February 2017.  The appellant is his surviving spouse and has been substituted in his place for the purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  An April 2013 rating decision denied service connection for a heart disability.  Within one year of that decision, the Veteran filed a new claim for a heart disability, which the Board has construed as a timely notice of disagreement with the April 2013 decision.

An August 2014 rating decision denied service connection for COPD, as well as acute respiratory failure due to community-acquired pneumonia.  A July 2016 rating decision denied service connection for PTSD, and reopened but denied a previously adjudicated claim for service connection for blurred vision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a heart condition, COPD, and community-acquired pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD or another psychiatric disability during the appeal period.

2.  The Veteran did not appeal an April 2013 rating decision which denied service connection for blurred vision, and evidence received since that decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for blurred vision.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In evaluating the appellant's claim, the Board has considered whether service connection may be warranted for any acquired psychiatric disorder, including PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the evidence of record, including treatment records submitted by the Veteran and appellant, does not reflect a current diagnosis of PTSD or any other psychiatric condition.  A May 2016 VA examination conducted for the purposes of aid and attendance found the Veteran to be fully competent, and no psychiatric diagnosis was rendered.  Although the probative value of this type of examination is limited, the Veteran's death precludes the possibility of a new examination, and obtaining a retrospective opinion would be futile in light of the lack of any other significant evidence to review regarding this issue.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection must be denied.


II.  New and Material Evidence

Although the July 2016 rating decision reopened the claim for service connection for blurred vision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran was denied service connection for blurred vision in an April 2013 rating decision, which he did not appeal.  Therefore, that decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2017).  The basis of the denial was that the evidence did not show a currently diagnosed disability or an in-service event, injury, or disease.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the April 2013 rating decision, no new evidence pertaining to the issue of blurred vision has been received.  The treatment records and lay statements submitted by the Veteran and appellant since the prior decision do not contain any diagnoses, medical opinions or other relevant findings with respect to a condition manifested by blurred vision.  Notably, the Veteran recently asserted that his blurred vision is secondary to his service-connected hearing loss.  However, a new theory of entitlement is not a new claim, but simply constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran and appellant are still required to submit new and material evidence as to this theory of entitlement.  As discussed above, no such evidence has been received.  Therefore, the claim for service connection for blurred vision is not reopened.


ORDER

Service connection for PTSD is denied.

The request to reopen a previously denied claim for service connection for blurred vision is denied.


REMAND

With respect to the remaining claims for service connection for a heart disability, COPD, and acute respiratory failure due to community-acquired pneumonia, additional development is necessary.  Specifically, private treatment records submitted by the Veteran reflect diagnoses of all three conditions.  In a June 2016 statement, the Veteran reported experiencing shortness of breath during service in 1949.  He also attributed his heart condition to stressful events in service.  He and the appellant also indicated that he experienced chest pain and "gasping" in his sleep since 1964.  Therefore, VA opinions should be obtained to determine whether the current conditions are related to the Veteran's period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when there is (1) competent evidence of a current disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim).

Such opinions may be useful in a case such as this, where service records are not available for review and there is a heightened obligation to explain findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for opinions regarding the etiology of the Veteran's heart condition, COPD, and community-acquired pneumonia.  Although the examiner must review the record in its entirety, his/her attention is directed to the following evidence:

  Private treatment records dated July 2014 that show the Veteran was treated for hypertensive cardiovascular disease.

  Private treatment records dated November 2014 that show the Veteran was treated for ischemic heart disease, COPD, and acute respiratory failure secondary to community-acquired pneumonia, as well as hospital-acquired pneumonia.

  The Veteran's June 2016 statement that he experienced shortness of breath in 1949 during his period of active service.

  The appellant's (the Veteran's wife) June 2016 statement that the Veteran had experienced chest pain and "gasping" in his sleep since 1964.

  The Veteran's June 2016 statement attributing his heart condition to stressful events in service, including sniper attacks as described in a February 2015 statement.

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition, COPD, and community-acquired pneumonia were incurred in or are etiologically related to service.

The examiner must provide a complete explanation for all opinions.  If the examiner is unable to render an opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of the examiner's knowledge, whether the question falls beyond the knowledge of the medical community, or another specified reason.

3.  Following completion of the above, readjudicate the claims for service connection for a heart condition, COPD, and acute respiratory failure due to community-acquired pneumonia.  If any claim is not granted, send the appellant a Supplemental Statement of the Case (SSOC), and allow her an appropriate time to respond before returning the issues to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


